TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00430-CV



In re Main Street, Ltd.; Main Street Homes of Austin, Inc.; and Main Street Homes, Inc.


 



ORIGINAL PROCEEDING FROM TRAVIS COUNTY



PER CURIAM
	Relators Main Street, Ltd.; Main Street Homes of Austin, Inc.; and Main Street
Homes, Inc. filed a petition for writ of mandamus seeking relief from the district court's order
denying their motion to transfer venue of the underlying suit to Hays County, which the relators
assert is the county of mandatory venue.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 15.011 &
15.0642 (West Supp. 2001).  We review for an abuse of discretion.  In re Continental Airlines, Inc.,
988 S.W.2d 733, 735 (Tex. 1998).
	Finding no abuse of discretion in the denial of the motion to transfer venue, we deny
the petition for writ of mandamus.

Before Justices Kidd, B. A. Smith and Yeakel
Filed:   August 30, 2001
Do Not Publish